FILED

’ FEB - t 2013
UNITED STATES DISTRICT COURT C|ork, U.S. Dlstrlct & Bankruptcy
FOR THE DISTRICT OF COLUMBIA Gm\rts for the District of Co|umbIa

)

DUANE R. OLSON, )
)

Plaintiff, )

)

v. ) Civil Action No. 12-1976

)

UNITED STATES OF AMERICA, )
)

Defendant. )

)

MEMQRANDUM oPIN10N

This matter is before the Court on plaintiffs application to proceed in forma pauperis and his pro
§§ complaint.' 'The `Court will grant the application and dismiss the complaint.

According to the plaintiff, he has been arrested, convicted, sentenced and incarcerated in
violation of rights protected under the Fourth, Fifth, Sixth and EightliAmendmerits to the United States
Constitution. He purports to bring this civil rights complaint under 42 U.S.C. § l983, and he demands
compensatory damages of $200 million.

Because the success of the plaintiffs claims necessarily would void his conviction, the plaintiff
cannot recover monetary damages without first showing that the conviction has been invalidated either
by‘revers[al] on direct appeal, expunge[ment] by executive order, . . . or . . . a federal court’s issuance of
a writ of habeas corpus?’ Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Plaintiffs criminal
conviction has beenaffirrned on appeal. See United States v. Olson, 978 F.Zd 1472 (7th Cir. 1992), cert.

denied, 507 U.S. 997 (1993). He has not shown that his conviction has been invalidated, and, therefore,

he fails to state a claim upon which relief can be granted Accordingly, the Court will dismiss the
complaint. An Order accompanies this Memorandum Opini0n.

SO ORDERED.

DATE; '/5'//5  /W 

United Statés Districi Judge